Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 04, 2019

The Court of Appeals hereby passes the following order:

A19A0992. KARI SAMUELSON, AS SUCCESSOR EXECUTOR OF THE
    ESTATE OF ALAN DICKINSON v. VINCENT DAWSON.

      Kari Samuelson, as Successor Executor of the Estate of Alan Dickinson, filed
this direct appeal from the superior court’s order granting a motion filed by Vincent
Dawson to enforce a settlement agreement. In that motion, Dawson also sought an
award of attorney fees under OCGA § 13-6-11. The superior court’s order reserved
the issue of attorney fees. We lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995); see also OCGA § 5-6-34
(a) (1). Here, in the order granting Dawson’s motion to enforce the settlement
agreement, the superior court specifically reserved ruling on the request for attorney
fees, which leaves the case pending below. See CitiFinancial Svcs., Inc. v. Holland,
310 Ga. App. 480, 481 (713 SE2d 678) (2011). Samuelson therefore was required
to use the interlocutory appeal procedures – including obtaining a certificate of
immediate review from the trial court – to appeal the superior court’s order. See
OCGA § 5-6-34 (b); Miller v. Miller, 282 Ga. 164, 164-165 (646 SE2d 469) (2007);
CitiFinancial Svcs., Inc., 310 Ga. App. at 481. Her failure to do so deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED. See Bailey v.
Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).


                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     02/04/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.